 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDante with our prior decisions,-' controls the type of unit appropriatefor the office and clerical employees.Accordingly, we find that a multiemployer unit consisting of theoffice and clerical employees of the four employer members namedherein, constitutes an appropriate unit for purposes of collective bar-gaining and that a unit limited to the. office and clerical employees ofa single employer is inappropriate.We shall therefore dismiss thepetition.OrderIT Is HEREBYORDERED that the petition herein, be and it hereby is,dismissed.6Columbia Pictures Corporation,84 NLRB 647;Columbia Marble Company,89 NLRB1482;Port Angeles Automobile DealersAssociation,91 NLRB No.206, cf.Alabama PowerCompany,93 NLRB No. 190.BELKNAPHARDWARE&MANUFACTURINGCOMPANYandINTERNATIONALUNION, UNITED AUTOMOBILE WORKERS OF AMERICA,AFL, PETI-TIONER.CaseNo. 9-RC-1168.March 10, 1952Supplemental Decision and OrderOn September 13, 1951, pursuant to a Decision and Direction ofElection issued by the Board,' an election by secret ballotwis_con-ducted under the direction and supervision of the Regional Directorfor the Ninth Region among the employees in the unit found to beappropriate.Upon completion of the election, a tally of ballots wasissued and duly served upon the parties.The tally shows that ofapproximately 522 eligible voters, 513 cast ballots, of which 131 werefor the Petitioner, 351 against the Petitioner, and 31 were challenged.Thereafter, the Petitioner filed timely objections to the election.On December 10, 1951, the Regional Director issued his report on objec-tions to the election, in which he recommended that a hearing beordered to resolve the issues of fact raised by the objections.There-after, in conformity with a Board order, a hearing was held beforeLloyd R. Fraker, hearing officer, on January 15, 1952.The hearingofficer issued no report.The Employer filed a timely brief followingthe hearing.The Petitioner's chief objection 2 is that the Employer interferedwith the election by making an antiunion speech on company time andproperty on the morning of the election, while denying the Union anequal opportunity to address the employees.196 NLRB 157.1The Petitioner also objected to the election on the ground that sample ballots whichhad been posted on the bulletin boards had been defaced with knowledge of the Em-ployer.As the Union's representative stated at the hearing that no evidence would beadduced in support of this objection,it will not be further considered98 NLRB No. 88. BELKNAP HARDWARE & MANUFACTURING COMPANY485The record shows that the night before the election, the union repre-sentative, D'Ambrosio, was informed of the Employer's plan to callthe employees in the voting unit together the following morning.Onthe morning of the election, at about 8 a. m., D'Ambrosio telephonedto the personnel director, Allen, informing him of this rumor andrequesting that if such a meeting was to be held that D'Ambrosio wasrequesting the right to address the same employees under the samecircumstances in order to give them the Union's side of the story.Allen replied that he could not make arrangements for this request atsuch short notice.He indicated that people were waiting for himand that he would call D'Ambrosio back.D'Ambrosio waited forAllen's call until about 10 a. m., and then walked to the plant wherehe arrived at about 10: 15 or 10: 30, in order to be on time for the pre-election conference which was scheduled for 11 a. in.The conferencewhich opened as scheduled lasted until noon, when the parties went tohunch, planning to return by 1 o'clock in time for the election at1: 30 p. in.At no time during the morning including the period cov-ered by the conference did D'Ambrosio renew his request that equalfacilities be extended to the Union to present its position.In the meantime, the Employer had held a meeting at 8: 30 a. m.in the recreation room of the plant where there was a gathering of some500 employees.At the ltieeting the president read a, prepared speechpleading that a union was not necessary in the plarit:The meetingimmediately adjourned at the close of the speech.At the hearing,D'Ambrosio testified without contradiction that he did not have definiteinformation concerning the meeting or the speech until an employeeinformed him of the facts during the lunch period.The Employer urges that it did not interfere with the election forthe following reasons : (1) The Employer had not interfered with theunion organizational campaign; 3 (2) attendance at the meeting wasnot compulsory; (3) the Union's request to address the employees wasnot specifically denied; and (4) even if the Employer's action be con-strued as a denial, the Union's representative had ample opportunitybut failed to repeat the request sometime before the election which tookplace 5 hours thereafter.We find no merit in the Employer's contentions.The record indi-cates that all but a few employees in the voting group attended themeeting after having been informed by their respective foremen thatthe meeting was scheduled,4 and under the belief that it was compul-3The Employer had promulgated a no-solicitation ruleHowever, the record indicatesthat the foremen were advised by the management not to interfere with the organizationcampaign of the Union.'Some of the foremen were advised that the meeting was not compulsory but there isno evidence that this intormation was passed on to the employees except in a few instancesuhere employees specifically asked if this meeting was compulsory. It is clear that thegreat majority of the employees in the unit attended.998fi66-vol 98-5 3--h2 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDsory to attend it.Although the Union's request was not specificallydenied in so many words, Allen's response was tantamount to a denialby his statement that such request could not be granted on such shortnotice.As to the Employer's contention that the union representativeshould have repeated his request, we find under all the circumstancesherein that a second request would apparently have been futile.Although we find nothing in the speech read at the meeting whichindicates coercion, we find that this case is controlled by the rule enun-ciated in theBonwit Teller,5 Biltmore 6andBernardin 7cases.Wefind here, as we did there, that the Employer interfered with the elec-tion after utilizing company time and property to campaign againstthe union on the morning of the election, by denying the union an op-portunity to reply under the same circumstances.We find no meritin the Employer's contentions that the present case is distinguishablefrom theBonwit TellerandBiltmorecases.Moreover, we find thatthe facts in the present case are more closely akin to those in theBer-nardincase.Accordingly, for the reasons more fully set forth in theabove-mentioned decisions, we find that the Employer interfered withthe employees' freedom of choice in the selection of a bargaining repre-sentative, and we shall order that the election of September 13, 1951,be set aside.We shall direct that the Regional Director conduct anelection at such time as he deems appropriate.OrderIT ISHEREBY ORDEREDthat the election of September 13, 1951, amongthe employees of the Employer, be, and it herebyis, set aside; andIT ISFURTHER ORDEREDthat this proceeding be remanded to theRegional Director for the Region in which thiscase washeard forthe purpose of conducting a new election at such time as he deems thecircumstancespermit afree choiceof a bargaining representative.MEMBER STYLES took no part in theconsiderationof the aboveSupplemental Decision and Order.Bonwit Teller,Inc.,96 NLRB 608.eBiltmore Manufacturing Company,97 NLRB 905.7 Bernardin Bottle Cap Company, Inc.,97NLRB 1559..E.J.KELLEYCOMPANYandJOSEPH ZACHAR, JR., PETITIONERandLOCAL677,INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL.Case No.1-RD-97.March 10, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph Lepie, hearing officer.98 NLRB No. 79.